          Case 3:18-cv-05639-RSM Document 184 Filed 08/26/19 Page 1 of 14




 1                                                      The Honorable Ronald B. Leighton
 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8                   WESTERN DISTRICT OF WASHINGTON AT TACOMA

 9
      COALVIEW CENTRALIA, LLC, a Delaware         NO.   3:18-CV-05639-RBL
10
      limited liability company,
11                                                DECLARATION OF LORRAINE
            Plaintiff,                            BARRICK IN SUPPORT OF
12                                                TRANSALTA CENTRALIA MINING,
            v.                                    LLC’S MOTION FOR PARTIAL
13                                                SUMMARY JUDGMENT
      TRANSALTA CENTRALIA MINING LLC, a           REGARDING TERMINATION
14
      Washington limited liability company, and
15    TRANSALTA CORPORATION, a Canadian           NOTE ON MOTION CALENDAR:
      corporation,                                FRIDAY, SEPTEMBER 30, 2019
16
            Defendants.                           ORAL ARGUMENT REQUESTED
17
                                                  **FILED UNDER SEAL**
18

19

20

21

22

23

24

25

26

27
                                                             SAVITT BRUCE & WILLEY LLP
     DECLARATION OF LORRAINE BARRICK IN SUPPORT OF
                                                              1425 Fourth Avenue Suite 800
     MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                             Seattle, Washington 98101-2272
     No. 3:18-CV-05639-RBL
                                                                      (206) 749-0500
            Case 3:18-cv-05639-RSM Document 184 Filed 08/26/19 Page 2 of 14




 1           I, Lorraine Barrick, declare as follows:

 2           1.       I am a Certified Public Accountant, accredited in forensic accounting and

 3   business valuation with over 30 years of experience in accounting and financial analysis. My

 4   curriculum vitae is attached to this declaration as Exhibit A. I have been retained by TransAlta

 5   Centralia Mining, LLC (“TCM”) as an expert witness in this matter and make this declaration

 6   based on personal knowledge.

 7           2.       Attached hereto as Exhibit B is a list of cases in which I have testified as an

 8   expert witness at trial or by deposition in the previous four years.

 9           3.       I have not authored any publications in the previous ten years.

10           4.       Attached hereto as Exhibit C is a list of the documents or data considered in

11   forming the opinions stated in this declaration.

12                              I.       Summary of Opinions and Background
13           5.       Article 11.02(c) of the Master Services Agreement (“MSA”), states that it is an
14   event of default if either party “otherwise becomes bankrupt or insolvent, or (iv) is unable to
15   pay its debts as they fall due or, if able, fails to do so.” The aforementioned provision states
16   several independent ways in which default can occur, and I have been asked to determine
17   whether any of these events have happened. Specifically, I have been asked to opine on
18   whether: (1) Coalview has failed to pay its debts as they fall due; (2) Coalview was unable to
19   pay its debts as they fall due; or (3) Coalview became “bankrupt or insolvent.”
20           6.       I understand that “fails to pay debts” and “unable to pay debts” should be
21   interpreted in accordance with their plain meaning—i.e. whether Coalview had actually failed
22   to pay debts or experienced an inability to pay debts as they came due as of the date of default.
23   I understand that, as used in the MSA, “insolvent” has the same meaning as “unable to pay
24   debts as they fall due.”1 Also, I understand that “bankrupt or insolvent” means either an
25

26
     1
27     Whether Coalview was unable to pay debts as they fell due requires historical analysis of Coalview’s actual
     financials. There is no need to hypothesize about Coalview’s ability to pay debts in the future.
                                                                                      SAVITT BRUCE & WILLEY LLP
     DECLARATION OF LORRAINE BARRICK IN SUPPORT OF
                                                                                       1425 Fourth Avenue Suite 800
     MOTION FOR PARTIAL SUMMARY JUDGMENT - 1
                                                                                      Seattle, Washington 98101-2272
     No. 3:18-CV-05639-RBL
                                                                                               (206) 749-0500
           Case 3:18-cv-05639-RSM Document 184 Filed 08/26/19 Page 3 of 14




 1   inability to pay debts as they fall due (addressed herein) or balance-sheet insolvency (addressed

 2   in my declaration in opposition to Coalview’s Second Motion for Preliminary Injunction).

 3          7.      Regarding both nonpayment of debts and inability to pay debts, Coalview’s

 4   actual financial records are the most reliable data. I have reviewed Coalview’s financial

 5   records, and they clearly establish that

 6

 7                                                                                           , there is

 8   no reason to make projections about whether Coalview might have failed or been unable to pay

 9   debts in the future based on speculation about its future revenues or performance.

10          8.      TransAlta provided notice of default based on Article 11.02(c) of the MSA on

11   March 29, 2019, and I have assumed that is the relevant date for purposes of determining

12   whether Coalview had experienced a failure or inability to pay debts.

13

14

15

16        Accordingly, it is clear that Coalview’s failure and inability to pay debts was not caused

17   by the dredge’s sinking or any subsequent events. Nor was Coalview’s failure or inability to

18   pay debts caused by delayed payment by TransAlta to Coalview on its invoices,

19

20

21

22

23

24

25

26

27
                                                                        SAVITT BRUCE & WILLEY LLP
     DECLARATION OF LORRAINE BARRICK IN SUPPORT OF
                                                                         1425 Fourth Avenue Suite 800
     MOTION FOR PARTIAL SUMMARY JUDGMENT - 2
                                                                        Seattle, Washington 98101-2272
     No. 3:18-CV-05639-RBL
                                                                                 (206) 749-0500
             Case 3:18-cv-05639-RSM Document 184 Filed 08/26/19 Page 4 of 14




 1                       II.
 2            9.         According to Coalview’s audited income statements for 2014 through 20172,
 3   and an internally prepared income statement for 20183, Coalview’s net income was consistently
 4   negative in all five consecutive years, as follows4:
 5                                                    2014        2015         2016         2017         2018
     Revenues                                        $404,123   $7,864,620 $10,436,894 $10,990,473     $8,901,413
 6   SG&A                                         ($1,951,148) ($8,892,075) ($9,259,344) ($8,600,318) ($9,396,975)
     Income/(Loss) from Continuing Operations     ($1,547,025) ($1,027,455) $1,177,550    $2,390,155    ($495,562)
 7
     Other Income/(Expenses)
 8      Interest Income/(Expense)                  ($208,232) ($2,638,344) ($2,302,552) ($2,584,127) ($1,882,157)
        Other Income/(Expense)                       $46,909       $4,850       $5,701       $9,545    ($163,541)
 9   Total Other Income/(Expenses)                 ($161,323) ($2,633,494) ($2,296,851) ($2,574,582) ($2,045,698)

10   Net Income/(Loss)                            ($1,708,348) ($3,660,949) ($1,119,301)   ($184,427) ($2,541,260)

11
              10.        According to Coalview’s audited balance sheets for 2014 through 2017, and an
12
     internally prepared balance sheet for 2018, the members’ deficit had grown over time as
13
     Coalview repeatedly missed its revenue projections and continued to experience losses:
14

15

16

17

18

19

20

21

22

23

24   2
       Coalview’s audited income statements for 2014 through 2017 are attached hereto as Exhibit D.
     3
25     Coalview has not produced an audited financial statement for 2018. Attached hereto as Exhibit E is a copy of
     Coalview’s internally prepared income statement for 2018.
     4
26     I note that, while the 2015 audited financial statements indicate revenues of $11,293,901 and a lower net loss, the
     2016 audited financial statements, at Note 2, indicate that the company identified a billing error due to the meter
27   reading inaccurate measurements in 2015, which resulted in an overbilling of $3.4 million and required restating
     2015 results.
                                                                                       SAVITT BRUCE & WILLEY LLP
     DECLARATION OF LORRAINE BARRICK IN SUPPORT OF
                                                                                        1425 Fourth Avenue Suite 800
     MOTION FOR PARTIAL SUMMARY JUDGMENT - 3
                                                                                       Seattle, Washington 98101-2272
     No. 3:18-CV-05639-RBL
                                                                                                (206) 749-0500
             Case 3:18-cv-05639-RSM Document 184 Filed 08/26/19 Page 5 of 14




 1                                                  2014          2015          2016          2017          2018
     ASSETS
 2   Current Assets
        Cash                                       $405,768      $494,609      $244,941       $281,232       $70,319
 3      Restricted Cash                          $6,083,579    $5,011,507    $1,243,627     $2,652,576    $1,848,755
        Accounts Receivable, net                   $404,123            $0      $947,017     $1,095,252    $2,671,539
 4
     Total Current Assets                        $6,893,470    $5,506,116    $2,435,585     $4,029,060    $4,590,613
 5
     Property, Plant, & Equipment, net          $20,214,218   $19,454,589   $17,988,703   $15,697,978    $13,457,935
 6   Debt Issuance Costs, net                    $3,787,230    $3,404,799                          $0             $0
     Other Assets                                        $0            $0       $80,627       $80,627             $0
 7
     Total Assets                               $30,894,918   $28,365,504   $20,504,915   $19,807,665    $18,048,548
 8
     LIABILITIES & MEMBERS' EQUITY
 9   Total Current Liabilities                   $3,657,215    $7,154,482    $4,767,949     $5,178,863    $6,283,984

10
     Total Liabilitites                         $29,608,266   $30,739,801   $23,998,513   $23,485,690    $24,709,387
11
     Commitments and Contingencies
12     Members' Capital/(Deficit)                $1,286,652    ($2,374,297) ($3,493,598) ($3,678,025) ($6,660,838)

13   TOTAL LIABILITIES & MEMBERS' EQUITY        $30,894,918   $28,365,504   $20,504,915   $19,807,665    $18,048,549

14            11.          These deficits are not attributable to TransAlta’s withholding of $1.5 million

15   starting in July of 20185 or to Coalview’s December 28, 2018 dredge-sinking, because most of

16   the losses occurred well before these late-2018 events.

17            12.         According to Coalview’s audited financial statements for the years 2014 through

18   2017, cash flows from operating activities were also negative for every year except 2017.

19

20

21

22

23

24

25

26
     5
27     Although this would have created an adverse timing difference in Coalview’s cashflows which has since been
     reversed by Transalta’s payment of the required amount.
                                                                                    SAVITT BRUCE & WILLEY LLP
     DECLARATION OF LORRAINE BARRICK IN SUPPORT OF
                                                                                     1425 Fourth Avenue Suite 800
     MOTION FOR PARTIAL SUMMARY JUDGMENT - 4
                                                                                    Seattle, Washington 98101-2272
     No. 3:18-CV-05639-RBL
                                                                                             (206) 749-0500
                Case 3:18-cv-05639-RSM Document 184 Filed 08/26/19 Page 6 of 14




 1       CASH FLOWS FROM OPERATING ACTIVITIES
         Net Income/(Loss)                                            (1,708,348)   (3,660,949)   (1,119,301)   (184,427) (6,673,025)
 2       Adjustments to reconcile net income(loss) to net cash used
         in operating activities
 3          Depreciation, Amortization, and Accretion                   387,833     2,741,060     2,770,840     2,786,730   8,686,463

 4       Changes in Operating Assets & Liabilities
            Restricted Cash                                            (199,164)      (167,604)      918,277           0
 5          Accounts Receivable                                        (404,123)        67,754      (947,017)   (148,235) (1,431,621)
            Accounts Payable                                            952,813       (883,364)      174,561     (99,568)    144,442
 6          Accrued Expenses                                            958,318       (875,508)   (2,271,240)     (5,676) (2,194,106)
         Total Adjustments                                            1,307,844     (1,858,722)   (2,125,419)   (253,479) (3,481,285)
 7
         NET CASH FROM OPERATING ACTIVITIES                             (12,671)    (2,778,611)    (473,880)    2,348,824   (916,338)
 8

 9               13.       Even for 2017, it appears the positive cash flow is due in part, if not completely,

10   to the fact that Coalview stopped replenishing the restricted cash reserve fund as required by its

11   bondholders, as well as its failure to make the February 1, 2017 bond payment. In other words,

12   Coalview showed positive cash flow only because it had defaulted on its obligations to the

13   bondholders.

14               14.       Finally, liquidity analyses reveal that, except for 2014 (which was the year in

15   which Coalview received the bond funds), Coalview’s working capital was consistently

16   negative, meaning that its current assets were less than its current liabilities. By 2015,

17   Coalview’s current ratio, quick ratio, and cash ratio were all below one (1), which are all

18   indications of an inability to pay obligations as they become due.6

19               15.       All of the above factors (decreasing revenues, continuing losses, negative

20   working capital, and negative cashflow) point toward an inability to pay debt. And in fact,

21   there was a long period of time during which Coalview’s liquid assets were less than its

22

23

     6
24     The current ratio is total current assets divided by total liabilities. A number greater than 1 indicates there are
     more current assets than there are current liabilities. Given that current assets are assets that are cash or can be
25   converted to cash within 90 days, and current liabilities are amounts that are due within 90 days, a number less
     than one indicates that a company may not be able to pay all amounts due in the next 90 days. The quick ratio is
26   similar, but more restrictive, as it includes only current assets that can quickly be turned into cash but still includes
     all current liabilities. Current assets that can quickly be turned into cash exclude inventory and prepaid expenses.
27   Finally, the cash ratio is the most conservative, including only cash and marketable securities in the numerator and
     current liabilities in the denominator—i.e., it excludes accounts receivable from the numerator.
                                                                                          SAVITT BRUCE & WILLEY LLP
     DECLARATION OF LORRAINE BARRICK IN SUPPORT OF
                                                                                           1425 Fourth Avenue Suite 800
     MOTION FOR PARTIAL SUMMARY JUDGMENT - 5
                                                                                          Seattle, Washington 98101-2272
     No. 3:18-CV-05639-RBL
                                                                                                   (206) 749-0500
            Case 3:18-cv-05639-RSM Document 184 Filed 08/26/19 Page 7 of 14




 1   current liabilities, meaning that Coalview was unable to pay its debts as they came due from

 2   liquid reserves.

 3           16.

 4

 5
                                                                                                   7
 6

 7

 8           17.      In reaching his conclusions about Coalview’s ability to pay, Coalview’s expert,

 9   Mr. Garrett Wilson, has relied on a model he built of future cash flows based on his projections

10   of Coalview’s revenue and expenses in the future. Mr. Wilson assumes that, because he

11   projects a profit for the future period from 2019 through 2025, Coalview was projected as of

12   December 31, 2018 to be able to pay its debts when they came due as of March 29, 2019. This

13   approach fails to address whether Coalview was actually able to pay its debts as they fell due as

14   of the date of notice of default for at least the following reasons:

15                    a.       Regardless of whether Coalview may someday be able to pay its debts as

16   they fall due,

17                    b.       Mr. Wilson failed to consider all of Coalview’s debts that are already in

18   arrears and now due. Given future debt service requirements, even in his unrealistically

19   optimistic forecast, it would be years before cash flow would be sufficient to pay Coalview’s

20   now existing past-due debts,

21                    c.       Mr. Wilson’s projections of future revenues ignore data regarding actual

22   historical performance, including Coalview’s history of consistently falling far short of

23   management projections.8 My analysis indicates that Mr. Wilson’s 2019 projected revenue is

24   7
       There is no financial basis to opine that it would have been substantially different on December 28, 2018 before
     the dredge sank.
25   8
       See Year-to-Date Total Revenue vs. Budget YTD Revenue, as shown on the CVC Statements of Profit/Loss for
26   each of the Fiscal Quarters Ending December 31, 2015, 2016, 2017 and 2018. See also Coalview’s presentation to
     a telephonic conference with bondholders dated November 21, 2017 (attach hereto as Exhibit I,
27   COALVIEW_000596-COALVIEW__000607)

                                                                                    SAVITT BRUCE & WILLEY LLP
     DECLARATION OF LORRAINE BARRICK IN SUPPORT OF
                                                                                     1425 Fourth Avenue Suite 800
     MOTION FOR PARTIAL SUMMARY JUDGMENT - 6
                                                                                    Seattle, Washington 98101-2272
     No. 3:18-CV-05639-RBL
                                                                                             (206) 749-0500
            Case 3:18-cv-05639-RSM Document 184 Filed 08/26/19 Page 8 of 14




 1   46% higher than the prior four-year average revenue and 56% higher than the 2018 revenue.

 2   Further, Mr. Wilson’s operating income is 92% higher than the 2017 operating income.9 In

 3   short, Mr. Wilson’s opinions assume that, if Coalview had continued operating in 2019, it

 4   would immediately begin performing far better than it ever had in the past. Below is a graph

 5   depicting Coalview’s actual revenues versus the revenues projected by Mr. Wilson:

 6
                                     Revenue ‐ Actual vs. Projected by Mr. Wilson
 7
                $20,000,000
                $18,000,000
 8              $16,000,000
                $14,000,000
                $12,000,000
 9              $10,000,000
                 $8,000,000

10               $6,000,000
                 $4,000,000
                 $2,000,000
11                      $‐
                              2015     2016   2017   2018   2019   2020   2021     2022    2023     2024   2025
                                          Actual                          Projected by Mr. Wilson
12

13   Mr. Wilson has not referenced any basis for making this assumption or relying on the

14   unreasonable projections reflecting that assumption.

15                            III.

16             18.

17

18

19

20

21

22
          10
23

24             19.

25

26   9
      2016 and 2017 were the only two years in which the company had positive operating income.
     10
27     Coalview produced copies of its Unpaid Bills Detail and they are attached hereto as Exhibit F. See
     COALVIEW_000007.
                                                                                    SAVITT BRUCE & WILLEY LLP
     DECLARATION OF LORRAINE BARRICK IN SUPPORT OF
                                                                                     1425 Fourth Avenue Suite 800
     MOTION FOR PARTIAL SUMMARY JUDGMENT - 7
                                                                                    Seattle, Washington 98101-2272
     No. 3:18-CV-05639-RBL
                                                                                             (206) 749-0500
             Case 3:18-cv-05639-RSM Document 184 Filed 08/26/19 Page 9 of 14




 1
                                                                         12
 2                                                                            Note that, in the excerpt below,

 3   positive amounts show when the payment is due and negative amounts indicate payments

 4   made.

 5

 6

 7

 8

 9

10

11

12

13

14

15           20.      Coalview itself admits that it has failed to pay its debts when due. As part of its
16   audited financial statements for 2017, Coalview’s President and CEO, Roger Fish, provided a
17   Certificate for Annual Filing of Certain Financial and Operating Covenants13 that states, among
18   other things (emphasis added):
19
                      1.      The undersigned below is familiar with the provisions of
20                    the Loan Agreement and based on such review and familiarity, the
                      Company has fulfilled all of its obligations thereunder throughout
21                    the Fiscal Year preceding the date hereof, and there have been no
                      Defaults of Events of Default under the Loan Agreement other
22                    than the following:
23

24
     11
        Coalview produced copies of its Vendor Balance Details and they are attached hereto as Exhibit F. See
25   COALVIEW_000028 attached to Exhibit F.
     12
        Coalview used accrual basis accounting, therefore the $1.5 million would have been booked into revenue, and
26
     the receivable created. Therefore, the only impact of any delayed payments would have been on Coalview’s cash
     flows, not its profit and loss statement or its balance sheet.
27   13
        See Exhibit D.
                                                                                     SAVITT BRUCE & WILLEY LLP
     DECLARATION OF LORRAINE BARRICK IN SUPPORT OF
                                                                                     1425 Fourth Avenue Suite 800
     MOTION FOR PARTIAL SUMMARY JUDGMENT - 8
                                                                                    Seattle, Washington 98101-2272
     No. 3:18-CV-05639-RBL
                                                                                             (206) 749-0500
           Case 3:18-cv-05639-RSM Document 184 Filed 08/26/19 Page 10 of 14




 1                           a.      Coalview Centralia, LLC failed to pay the principal
                      and interest for the bond payment scheduled for February 1,
 2
                      2017 Section 9.1(c) of the Indenture, although there was sufficient
 3                    funds in the Bond Fund as of December 31, 2017 to make the
                      payment.
 4
                              b.      Coalview Centralia, LLC has failed to replenish the
 5                    deficiency in the Debt Service Reserve Fund in accordance with
 6
                      Article IV of the Indenture.

 7                           c.      Coalview has entered into a Forbearance
                      Agreement with the Trustee, dated January 1, 2018 granting
 8                    Coalview forbearance from the above events of default as they are
                      being cured in coordination with the Bondholders and the Trustee.
 9
             21.      According to the Forbearance Agreement between Coalview and U.S. Bank
10
     National Association, as trustee under Indenture of Trust, draft dated July 20, 2017, 14 in
11
     addition to failing to make the February 1, 2017 bond payment, Coalview also failed to
12
     replenish the balances of the Debt Service Reserve Fund, the Operating Reserve Fund, and the
13
     Repair and Replacement Fund. Coalview also failed to maintain a Debt Service Coverage
14
     Ratio of at least 1.0x as of June 30, 2017.
15
             22.      But rather than curing the events of default, Coalview continued to be in
16
     violation of its debt covenants even after the 2017 forbearance agreement. For example:
17

18

19

20

21

22

23

24

25
     14
26      A forbearance agreement is entered into between a lender and borrower when the borrower defaults on its debt.
     I understand that Coalview refuses to produce the final, signed Forbearance Agreement, even though it shows
27   Coalview’s failure to pay debts from January 1, 2018 to the present. Instead, I have relied on a draft of the
     Forbearance Agreement obtained from WEDFA, which is attached hereto as Exhibit G.
                                                                                      SAVITT BRUCE & WILLEY LLP
     DECLARATION OF LORRAINE BARRICK IN SUPPORT OF
                                                                                       1425 Fourth Avenue Suite 800
     MOTION FOR PARTIAL SUMMARY JUDGMENT - 9
                                                                                      Seattle, Washington 98101-2272
     No. 3:18-CV-05639-RBL
                                                                                               (206) 749-0500
           Case 3:18-cv-05639-RSM Document 184 Filed 08/26/19 Page 11 of 14




 1                                                                             2018
                                                      Q1                Q2                Q3              Q4
 2
     Debt Service Coverage Ratio Actual                      1.66            1.64              0.99            0.41
 3   Debt Service Coverage Ratio Required                    1.15            1.15              1.15            1.15
     Variance                                              $0.51           $0.49            ($0.16)         ($0.74)
 4
     Debt Service Reserve Fund Actual              $141,407.67     $150,000.00      $2,190,918.33 $1,297,159.71
 5   Debt Service Reserve Fund Required          $2,571,718.00 $2,571,718.00        $2,571,718.00 $2,571,718.00
     Variance                                   ($2,430,310.33) ($2,421,718.00)      ($380,799.67) ($1,274,558.29)
 6

 7   Operating Reserve Fund Actual                 $600,000.00       $559,180.76             $0.00           $0.04
     Operating Reserve Fund Required               $750,000.00       $750,000.00       $750,000.00     $750,000.00
 8   Variance                                     ($150,000.00)     ($190,819.24)     ($750,000.00)   ($749,999.96)

 9   Repair and Replacement Fund Actual             $59,854.34       $260,299.07             $1.36           $1.36
     Repair and Replacement Fund Required          $500,000.00       $500,000.00       $500,000.00     $500,000.00
10   Variance                                     ($440,145.66)     ($239,700.93)     ($499,998.64)   ($499,998.64)
11
              23.     According to the Limited Offering Memorandum, Coalview was not in
12
     compliance with any of the reserve funds during 2018, and it was not in compliance with the
13
     Debt Service Coverage Ratio for the third and fourth quarters of 2018.15 I note that the
14
     variances for the third and fourth quarter may have been impacted by Transalta’s failure to pay.
15
     However, I also note that the $1.5 million temporarily withheld by TransAlta until February
16
     2019 would not have been sufficient to bring all of these funds to their required levels.
17
              24.     In addition to its failure to pay or honor its financial obligations to the
18
     bondholders, Coalview’s own financial statements show that it has failed to pay the following
19
     debts:
20
                       a.
21

22

23

24
                       b.
25

26

27   15
      Attached hereto as Exhibit H is a copy of the calculations I have made to reach these conclusions.
                                                                                    SAVITT BRUCE & WILLEY LLP
     DECLARATION OF LORRAINE BARRICK IN SUPPORT OF
                                                                                     1425 Fourth Avenue Suite 800
     MOTION FOR PARTIAL SUMMARY JUDGMENT - 10
                                                                                    Seattle, Washington 98101-2272
     No. 3:18-CV-05639-RBL
                                                                                             (206) 749-0500
             Case 3:18-cv-05639-RSM Document 184 Filed 08/26/19 Page 12 of 14




 1

 2

 3

 4                      c.

 5

 6

 7   These figures are taken from documents produced by Coalview.16

 8             25.     I also note that,

 9

10

11

12

13

14

15             26.     The declaration of Coalview’s expert, Mr. Wilson (ECF No. 165 at ¶ 35), opines

16   that, but for TransAlta’s withholding of $1.5 million and the dredge sinking and subsequent

17   shut-down, Coalview would have been able to pay its debts as they fell due:

18                     I reviewed the expected future cash flows derived in my
                       discounted cash flows and compared them to the agreed upon
19
                       principal repayment schedule. I noted that in every period
20
                       Coalview was expected to have more free cash flow than the
                       interest and principal payments required. Specifically, Coalview
21                     was only required to repay between $1.7 million to $2.9 million
                       per year, an amount the firm was likely to have achieved. As a
22                     result, the cash flow test also indicated that Coalview was solvent
                       on and around December 31, 2018, and was projected to continue
23
                       to be solvent, but for force majeure.
24

25

26
     16
          See Exhibit F (COALVIEW_000007–000028.)
27   17
          See id.
                                                                          SAVITT BRUCE & WILLEY LLP
     DECLARATION OF LORRAINE BARRICK IN SUPPORT OF
                                                                           1425 Fourth Avenue Suite 800
     MOTION FOR PARTIAL SUMMARY JUDGMENT - 11
                                                                          Seattle, Washington 98101-2272
     No. 3:18-CV-05639-RBL
                                                                                   (206) 749-0500
             Case 3:18-cv-05639-RSM Document 184 Filed 08/26/19 Page 13 of 14




     Mr. Wilson's conclusions are flawed because

2

 3
 4           I declare under penalty of perjury under the laws of the United States that the foregoing

 5   is true and correct.
 6           DATED this 26th day of August, 2019 at Se
                                                                                                      '
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                         SAVITI BRUCE & WILLEY u.r
      DECLARATION OF LORRAINE BARRICK IN SUPPORT OF
                                                                         1425 Fourth .t\venue Suite 800
      MOTION FOR PARTIAL SUMMARY JUDGMENT· 12
                                                                        Seattle, Washington 98101-2272
      No. 3:18-CV-05639-RBL
                                                                                 (206) 749-0500
          Case 3:18-cv-05639-RSM Document 184 Filed 08/26/19 Page 14 of 14




 1                                  CERTIFICATE OF SERVICE

 2          I certify that a copy of the foregoing document was filed electronically with the Court

 3   and thus served simultaneously upon all counsel of record, this 26th day of August, 2019.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     CERTIFICATE OF SERVICE                                             SAVITT BRUCE & WILLEY LLP
     No. 3:18-CV-05639-RBL                                               1425 Fourth Avenue Suite 800
                                                                        Seattle, Washington 98101-2272
                                                                                 (206) 749-0500
